Exhibit 10.14

 



 

CONSULTING AGREEMENT

 



AGREEMENT made this 10th day of March, 2015, by and between Zero Gravity
Solutions, Inc., a Nevada corporation (hereinafter called "Company") and
Williams Investment Company, a Utah corporation (“WIC”) and H. Deworth Williams,
a Utah resident and a director of Company (“Deworth”, together with WIC, the
"Consultant"). Company and Consultant are each referred to as a “Party” and
collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Company desires to engage Consultant and Consultant desires to accept
such engagement, all on the terms and conditions hereinafter set forth; and

 

WHEREAS, Deworth is a member of the Board of Directors of the Company and has
fiduciary obligations outside the scope of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

 

1. Engagement.

 

(a)    The Engagement. Company hereby engages Consultant and Consultant hereby
accepts such engagement as an independent contractor to perform the duties set
forth in this Agreement. The Engagement hereunder shall be on a non-exclusive
basis.

 

(b)    Duties of Consultant. During Consultant's engagement by Company pursuant
to this Agreement, Consultant shall render such advice and recommendations to
Company as Company may reasonably request with respect to investor relations,
public relations and general corporate and business development advisory. Such
duties shall exclude those referenced or contemplated in paragraph 5 below.

 



1

 

 

 

2. Extent of Duties. Consultant shall devote such of Consultant's business time,
attention and efforts as are reasonably necessary to the performance of
Consultant's duties under this Agreement, and shall perform such duties
faithfully and diligently and shall not engage in same or similar activities for
himself or any other person, firm or entity while engaged by Company.

 

3. Compensation. Company shall pay to Consultant as full compensation for the
duties performed by Consultant during Consultant's engagement under this
Agreement, as follows: (a) a payment of $50,000 payable on the date of this
Agreement; (b) a payment of $75,000 3 months later or no later than June 6,
2015; and (c) a payment of $75,000 5 months later or no later than August 6,
2015. In addition, Company owes Consultant an additional $9,000 that Consultant
has advanced Company (the “Advance”). On the date of this Agreement, Company
shall, in addition to the $50,000 payable on such date, pay Consultant the
Advance, a figure that includes accrued interest, thereby extinguishing all
advances made to date by Consultant.

 

4. Term of Engagement. The term of Consultant's engagement hereunder shall
commence on the date hereof and shall continue for a period of six (6) months,
unless and until terminated by either party giving written notice to the other
not less than thirty (30) days prior to the end of the then current term.
Notwithstanding any termination pursuant to this Section 4, the Consultant shall
have nonetheless earned in full and shall be entitled to receive all of the
Compensation provided in Section 3 above.

 

5. Consultant Not to Perform Broker-Dealer or Investment Advisor Functions. The
Parties acknowledge that Consultant is NOT a state or federally registered or
licensed securities broker-dealer or agent of a registered or licensed
securities broker-dealer, nor is it or anyone associated with it a licensed or
registered securities broker-dealer or investment advisor or affiliated with one
in any way. Not having such registrations, licenses or qualifications, the
Company and Consultant agree and acknowledge that Consultant will not perform,
or be expected or obligated to perform, any broker-dealer or investment advisor
functions or services pursuant to Consultant’s obligations hereunder. This
includes but is not limited to participating in any type of money raising
activities, either directly or indirectly. For example, whatever due diligence
that must be undertaken by the Company in order to partake of or engage in a
financing transaction of some kind over the term of this Agreement, such will
NOT involve or be the responsibility of Consultant. In addition, all
compensation received or to be received by Consultant hereunder shall under no
circumstances be construed as a “brokerage commission.”

 

6. Competition and Confidential Information.

 

(a)    Non-Competition. During the period of Consultant's engagement by Company
and the period ending twelve (12) months after the termination of Consultant's
engagement by Company, regardless of the reason therefor, Consultant shall not
(whether directly or indirectly, as owner, principal, agent, stockholder,
director, officer, manager, employee, partner, participant, or in any other
capacity) perform any duties for or engage or become financially interested in
any competitive business. As used herein, “competitive business” shall mean any
business which sells or provides or attempts to sell or provide products or
services the same as or substantially similar to the products or services sold
or provided by Company.

 



2

 

  

(b)    Confidential Information. Consultant shall maintain in strict secrecy all
confidential or trade secret information, whether patentable or not, relating to
the business of Company (the "Confidential Information") obtained by Consultant
in the course of Consultant's engagement hereunder, and Consultant shall not,
unless first authorized in writing by Company, disclose to, or use for
Consultant's benefit or for the benefit of any person, firm or entity at any
time either during or subsequent to the term of Consultant's engagement
hereunder, any Confidential Information, except as required in the performance
of Consultant's duties on behalf of Company pursuant to this Agreement.
Consultant and the Company hereby acknowledge and agree that Deworth, by virtue
of his position as a member of the Board of Directors of the Company, will
receive and/or have access to, in the ordinary course of the Company’s business,
certain Confidential Information and any such Confidential Information obtained
by Deworth in this capacity shall be deemed outside the scope of this Section 6
and the terms and conditions of this Agreement. For purposes hereof,
“Confidential Information,” as used herein, shall include without limitation any
engineering, drawings or other reproductions or materials of any kind; any trade
secrets, knowledge or information with respect to processes, inventions,
formulae, machinery, manufacturing techniques or know-how; any business methods
or forms; any names or addresses of customers or data on customers or suppliers;
and any business policies or other information relating to or dealing with the
purchasing, production, sales or distribution policies or practices of Company.
Any material deemed “Confidential Information” shall be provided to the
Consultant with that express designation or stamp so that Consultant knows
exactly what material meets that definition.

 

(c)    Return of Books and Papers. Upon the termination of Consultant's
engagement with Company for any reason and upon request of Company and assuming
he has received “Confidential Information” from Company so marked and designated
as set forth in the preceding subsection, Consultant shall promptly return to
Company all materials which have been so designated by the Company as such and
previously furnished Consultant as “Confidential Information” relating to the
business of Company, which Consultant may then have in his possession .

 

(d)    Disclosure of Information. Consultant shall disclose promptly to Company,
or its nominee, any and all ideas, designs, processes and improvements of any
kind relating to the business of Company, whether patentable or not, conceived
or made by Consultant, either alone or jointly with others, during working hours
or otherwise, during the entire period of Consultant's engagement with Company.

 

(e)    Equitable Relief. In the event a violation of the Confidential
Information provisions contained in this paragraph is established, Company shall
be entitled to preliminary and permanent injunctive relief as well as damages
and an equitable accounting of all earnings, profits and other benefits arising
from such violation, which right shall be cumulative and in addition to any
other rights or remedies to which Company may be entitled. In the event of a
violation of any provision of subparagraph (a) or (d) of this paragraph, the
period for which those provisions would remain in effect shall be extended for a
period of time equal to that period beginning when such violation commenced and
ending when the activities constituting such violation shall have been finally
terminated in good faith.

 

(f)    Restrictions Separable. Each and every restriction set forth in this
paragraph is independent and severable from the others, and no restriction shall
be rendered unenforceable by virtue of the fact that, for any reason, any other
or others of them may be unenforceable in whole or in part.

 



3

 

 



7. Release. Upon payment of the Compensation as provided herein, WIC and Deworth
each release and discharge the Company, the Company’s employees, officers,
directors, shareholders, principals, attorneys, legal representatives,
successors and assigns (“Company Releasees”) from all liabilities, undertakings,
actions, causes of action, suits, debts, dues, sums of money, accounts, bonds,
bills, covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law, admiralty or equity, against the Company Releasees arising out of the
transactions covered by this Agreement. Further, upon payment of the
Compensation as provided herein, WIC and Deworth each permanently waive any and
all rights to pursue any such claims against the Company Releasees.

 

8. Miscellaneous.

 

(a) Independent Contractor. Consultant is an independent contractor. Nothing in
this Agreement shall be construed to: (i) create a joint venture, partnership,
exclusive arrangement, or other shared enterprise between the Parties, (ii)
authorize either Party to act as an agent for or otherwise on behalf of the
other Party, or (iii) confer any rights or employment on either Party.
Consultant shall not have the right or authority to make any promise, guarantee,
warranty, or representation, or to assume, create, or incur any liability or
other obligation of any kind, express or implied, against or in the name of, or
on behalf of, the Company without prior written consent and approval. Nothing in
this Agreement shall be construed to obligate the Parties to enter into any
further agreement between them or to require or authorize Consultant to act on
behalf of the Company in any capacity other than as specifically defined in this
Agreement.

(b) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or when
deposited in the United States mails, first class postage prepaid, addressed as
set forth below:

 

(i)         If to Company:

 

Zero Gravity Solutions, Inc.

190 NW Spanish River Blvd., Suite 101

Boca Raton, FL 33431

Attention: Harvey Kaye

 

with a copy, given in the manner prescribed above, to:

 

Thompson Hine LLP

335 Madison Avenue

New York, NY 10017

Attention: Peter J. Gennuso, Esq.

 

(ii)       If to Consultant:

 

Williams Investment Company

2681 East Parleys Way, Suite 204

Salt Lake City, UT 84109

 

with a copy, given in the manner prescribed above, to:

 

J. Michael Coombs, Esq.

MABEY & COOMBS, L.C.

Highland Park Plaza

3098 South Highland Drive, Suite 323

Salt Lake City, Utah 84106-6001

 



4

 

  

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this paragraph for the giving of notice.

 

(c) Controlling Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada, without reference to such
State’s conflicts of laws principles. Any legal suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be instituted exclusively in a court of competent jurisdiction
located in Salt Lake County, Utah. The parties hereto hereby: (i) waive any
objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the courts of
competent jurisdiction in the Salt Lake County, Utah in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in a
court of competent jurisdiction in the Salt Lake County, Utah and agree that
service of process upon a party mailed by certified mail to such party’s address
shall be deemed in every respect effective service of process upon such party in
any such suit, action or proceeding.

 

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns except that no party may assign or
transfer such party's rights or obligations under this Agreement without the
prior written consent of the other party.

 

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

 

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g)    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.

 



5

 

  

(h)    Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(i)    Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or holiday.

(j)    Costs of Collection. The Company agrees to pay all costs of collection,
including, without limitation, attorneys' fees, in the event any payment is not
paid when due pursuant to this Agreement..

(j) Due Authority. Each of the Company and WIC below represents and warrants
that its designated officer specified below has the power and authority to sign
this Agreement and bind the entity accordingly. Further, Deworth represents and
warrants that he has the power and authority to sign this Agreement and be bound
by its terms and conditions.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



  ZERO GRAVITY SOLUTIONS, INC.                   By: /s/ Glenn Stinebaugh    
Name:     Title:                     CONSULTANT:     WILLIAMS INVESTMENT COMPANY
                    By: /s/ Deworth Williams       Name:  Deworth Williams      
                        /s/ Deworth Williams  

 



H. DEWORTH WILLIAMS

 



6

 